<page>

 

Exhibit 10.6

 

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT ("Employment Agreement") is entered into as
of the ______ day of _______, ____ , among Sovran Self Storage, Inc., a Maryland
corporation and Sovran Acquisition Limited Partnership, a Delaware limited
partnership (the "Corporation" or the "Partnership", respectively and
collectively the "Company"), and ___________ (the "Employee").

 

W I T N E S S E T H

:



          WHEREAS, the Employee is a valuable employee of the Company and an
integral part of its management team;

          WHEREAS, the Company wishes to attract and retain well-qualified
personnel and to assure continuity of management, which will be essential to its
ability to evaluate and respond to any actual or threatened Change in Control
(as defined below) in the best interests of shareholders;

          WHEREAS, the Company understands that any actual or threatened Change
in Control will present significant concerns for the Employee with respect to
his financial and job security;

          WHEREAS, the Company wishes to encourage the Employee to continue his
career and services with the Company for the period during and after an actual
or threatened Change in Control and to assure to the Company the Employee's
services during the period in which such a Change in Control is threatened; and

          WHEREAS, the Board of Directors of the Corporation (the "Board") and
the Partnership have determined that it would be in the best interests of the
Company and its shareholders and partners to assure continuity in the management
of the Company in the event of a Change in Control by entering into an
employment continuation and noncompete agreement with Employee;

          NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties agree as follows:

          1.  Employment.

               (a)  The Company hereby employs the Employee and the Employee
hereby accepts such employment, on the terms and subject to the conditions
hereinafter set forth.

               (b)  During the term of this Employment Agreement, the Employee
shall devote his entire business time and all reasonable efforts to his
employment in that capacity with such other duties as may be reasonably
requested from time to time by the Officers of the Company.

- 1 -

<page>

     2.  Compensation.

               The Company will pay Employee the salary and provide the benefits
as determined from time to time.

     3.  Term.

          This Employment Agreement shall have a continuous term until
terminated as provided in Paragraph 4.

     4.  Termination.

          (a)  This Employment Agreement will terminate upon Employee's death or
retirement.

          (b)  The Company may terminate this Employment Agreement upon at least
thirty (30) days' written notice in the event of Employee's "disability." For
purposes of this Employment Agreement, the Employee's "disability" shall be
deemed to have occurred only after ninety (90) days in the aggregate during any
consecutive twelve (12) month period, the Employee, by reason of his physical or
mental disability or illness, shall have been unable to substantially discharge
his duties under this Employment Agreement.

          (c)  The Company may terminate this Employment Agreement for "cause."
For purposes of this Employment Agreement, "cause" shall mean

 

(i)

The Employee's fraud, commission of a felony, commission of an act or series of
acts of dishonesty which are inimical to the best interests of the Company, or
the Employee's willful and substantial failure to perform his duties under this
Employment Agreement; or

 

(ii)

The Employee's breach of any material provision of this Employment Agreement; or

 

(iii)

The Employee's commission of an act of moral turpitude, dishonesty or fraud
which would render his continued employment materially damaging or detrimental
to the Company.

          (d)  The Company may terminate this Employment Agreement without cause
by notifying Employee in writing of its election to terminate at least thirty
(30) days before the effective date of termination.

          (e)  After a Change In Control (as defined below), Employee may
terminate this Employment Agreement for "good reason." "Good reason" shall exist
if:

 

 

 

 

- 2 -

<page>

 

(i)

the Company materially changes the Employee's duties and responsibilities;

 

(ii)

the Employee's place of employment or the principal executive offices of the
Company are located more than thirty (30) miles from the geographical center of
Williamsville, New York;

 

(iii)

the Company diminishes the salary, fringe benefits or other compensation being
paid to the Employee;

 

(iv)

there occurs a material breach by the Company of any of its obligations under
this Employment Agreement, which breach has not been cured in all material
respects within thirty (30) days after the Employee gives notice thereof of the
Company;

 

(v)

the failure of any successor of the Company to furnish the assurances provided
for in Section 7(c).

          (f)  This Employment Agreement may be terminated by mutual agreement
of the Company and the Employee.

          (g)  Employee may terminate this Employment Agreement at any time with
thirty (30) days' written notice to the Company, and the Company may accelerate
the effective date of termination to any other date up to the date of notice of
acceleration.

          (h)  The Company will pay Employee on the effective date of
termination all unpaid compensation at the rate then in effect through the
effective date of termination.

     5.  Severance Payments

          (a)  The Company will make the severance payments specified in
Section 5(b) or (c) below if this Employment Agreement is terminated pursuant to
Sections 4(d) or (e) hereof.

          (b)  If the Employment Agreement is terminated pursuant to
Section 4(d) prior to a "Change In Control" (as defined below), as severance
payments under this Section 5(b), the Company will pay Employee the severance
benefits then in effect under the Company's severance policy for all employees.

          (c)  If this Employment Agreement is terminated pursuant to
Section 4(d) or (e) within twenty-four (24) months after a Change in Control of
the Company has occurred, the Company shall pay the Employee a lump sum equal to
three (3) times the salary and bonus paid to the Employee in the prior calendar
year. This lump sum shall be paid within 30 days after the effective date of
termination. In addition, health insurance benefits for the Employee will be
continued for thirty-six (36) months after the effective date of termination
upon substantially the same terms as provided to Employee immediately before the
Change in Control. For the purposes of this Employment Agreement, a "Change in
Control" shall be deemed to have occurred if any of the following have occurred:

 

 

- 3 -



<page>

 

 

(i)

either (A) the Corporation shall receive a report on Schedule 13D, or an
amendment to such a report, filed with the Securities and Exchange Commission
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the "1934
Act") disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) ("Person"), is the beneficial owner, directly or indirectly, of twenty
(20) percent or more of the outstanding stock of the Corporation or (B) the
Company has actual knowledge of facts which would require any Person to file
such a report on Schedule 13D, or to make an amendment to such a report, with
the SEC (or would be required to file such a report or amendment upon the lapse
of the applicable period of time specified in Section 13(d) of the 1934 Act)
disclosing that such Person is the beneficial owner, directly or indirectly, of
twenty (20) percent or more of the outstanding stock of the Corporation;

 

(ii)

purchase by any Person, other than the Company or a wholly-owned subsidiary of
the Company or an employee benefit plan sponsored or maintained by the Company
or a wholly-owned subsidiary of the Company, of shares pursuant to a tender or
exchange offer to acquire any stock of the Corporation (or securities, including
units of limited partnership interests, convertible into stock) for cash,
securities or any other consideration provided that, after consummation of the
offer, such Person is the beneficial owner (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of twenty (20) percent or more of the
outstanding stock of the Corporation (calculated as provided in paragraph (d) of
Rule 13d-3 under the 1934 Act in the case of rights to acquire stock);

 

(iii)

approval by the shareholders of the Corporation of (A) any consolidation or
merger of, or other business combination involving, the Corporation in which the
Corporation is not to be the continuing or surviving entity or pursuant to which
shares of stock of the Corporation would be converted into cash, securities or
other property, other than a consolidation or merger or business combination of
the Corporation in which holders of its stock immediately prior to the
consolidation or merger or business combination have substantially the same
proportionate ownership of common stock of the surviving corporation immediately
after the consolidation or merger or business combination as immediately before,
or (B) any consolidation or merger or business combination in which the
Corporation is the continuing or surviving corporation but in which the common
shareholders of the Corporation immediately prior to the

- 4 -

<page>

         

consolidation or merger or business combination do not hold at least a majority
of the outstanding common stock of the continuing or surviving corporation
(except where such holders of common stock hold at least a majority of the
common stock of the corporation which owns all of the common stock of the
Corporation), or (C) any sale, lease, exchange or other transfer by operation of
law or otherwise (in one transaction or a series of related transactions) of all
or substantially all the assets of the Corporation or the Partnership; or

 

(iv)

a change in the majority of the members of the Board within a 24-month period
unless the election or nomination for election by the Corporation shareholders
of each new director was approved by the vote of at least two-thirds of the
directors then still in office who were in office at the beginning of the
24-month period.

 

(v)

more than fifty percent (50%) of the assets of the Corporation or the
Partnership are sold, transferred or otherwise disposed of, whether by operation
of law or otherwise, other than in the usual and ordinary course of its
business.

          (d)  Employee shall be under no obligation to mitigate damages with
respect to termination and in the event Employee is employed or receives income
from any other source there shall be no offset therefor against the amounts due
from the Company hereunder.

     6.  Covenants and Confidential Information.

          (a)  The Employee acknowledges the Company's reliance and expectation
of the Employee's continued commitment to performance of his duties and
responsibilities during the term of this Employment Agreement. In light of such
reliance and expectation on the part of the Company:

 

(i)

During the term of this Employment Agreement and, during the one-year period
following the termination of this Employment Agreement, the Employee shall not:
(A) own, manage, control or participate in the ownership, management, or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any other corporation,
partnership, proprietorship, firm, association or other business entity engaged
in the business of, or otherwise engage in the business of, acquiring, owning,
developing or managing self-storage facilities; provided, however, that the
ownership of not more than one percent (1%) of any class of publicly traded
securities of any entity is permitted ; or (B) directly or indirectly or by
acting in concert with others, employ or attempt to employ or solicit for any
employment competitive with the Company, any Company employees.

- 5 -

<page>

       

(ii)

During and after the term of this Employment Agreement, the Employee shall not,
directly or indirectly, disclose, divulge, discuss, copy or otherwise use or
suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, any confidential information relating to the
Company's operations, properties or otherwise to its particular business or
other trade secrets of the Company, it being acknowledged by the Employee that
all such information regarding the business of the Company compiled or obtained
by, or furnished to, the Employee while the Employee shall have been employed by
or associated with the Company is confidential information and the Company's
exclusive property; provided, however, that the foregoing restrictions shall not
apply to the extent that such information (A) is clearly obtainable in the
public domain, (B) becomes obtainable in the public domain, except by reason of
the breach by the Employee of the terms hereof, (C) was not acquired by the
Employee in connection with his employment or affiliation with the Company,
(D) was not acquired by the Employee from the Company or its representatives, or
(E) is required to be disclosed by rule or law or by order of a court or
governmental body or agency.

 

          (b)  The Employee agrees and understands that the remedy at law for
any breach by him of this Paragraph 6 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that, upon adequate proof of the
Employee's violation of any legally enforceable provision of this Paragraph 6,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach.

          (c)  The Employee has carefully considered the nature and extent of
the restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 6, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of the Employee, would not operate as a bar to the Employee's sole
means of support, are fully required to protect the legitimate interests of the
Company and do not confer a benefit upon the Company disproportionate to the
detriment to the Employee.

     7.  Miscellaneous.

          (a)  The Employee represents and warrants that he is not a party to
any agreement, contract or understanding, whether of employment or otherwise,
which would restrict or prohibit him from undertaking or performing employment
in accordance with the terms and conditions of this Employment Agreement.

 

 

 

- 6 -



<page>

          (b)  The provisions of this Employment Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.

          (c)  Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company must, within ten (10) days after Employee's request,
furnish its written assurance that it is bound to perform this Employment
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place.

          (d)  Any controversy or claim arising out of or relating to this
Employment Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Rules of the American Arbitration Association then
pertaining in the City of Buffalo, New York, and judgment upon the award
rendered by the arbitrator or arbitrators may be entered in any court having
jurisdiction thereof. The arbitrator or arbitrators shall be deemed to possess
the powers to issue mandatory orders and restraining orders in connection with
such arbitration; provided, however, that nothing in this Section 7(d) shall be
construed so as to deny the Company the right and power to seek and obtain
injunctive relief in a court of equity for any breach or threatened breach by
the Employee of any of his covenants contained in Section 6 hereof.

          (e)  Any notice to be given under this Employment Agreement shall be
personally delivered in writing or shall have been deemed duly given when
received after it is posted in the United States mail, postage prepaid,
registered or certified, return receipt requested, and if mailed to the Company,
shall be addressed to the principal place of business of the Corporation and the
Partnership, attention: President, and if mailed to the Employee, shall be
addressed to him at his home address last known on the records of the Company,
or at such other address or addresses as either the Company or the Employee may
hereafter designate in writing to the other.

          (f)  The failure of either party to enforce any provision or
provisions of this Employment Agreement shall not in any way be construed as a
waiver of any such provision or provisions as to any future violations thereof,
nor prevent that party thereafter from enforcing each and every other provision
of this Employment Agreement. The rights granted the parties herein are
cumulative and the waiver of any single remedy shall not constitute a waiver of
such party's right to assert all other legal remedies available to it under the
circumstances.

          (g)  This Employment Agreement supersedes all prior employment
agreements and understandings between the parties and may not be modified or
terminated orally. No modification, termination or attempted waiver shall be
valid unless in writing and signed by the party against whom the same is sought
to be enforced.

          (h)  This Employment Agreement shall be governed by and construed
according to the laws of the State of New York.

          (i)  Captions and paragraph headings used herein are for convenience
and are not a part of this Employment Agreement and shall not be used in
construing it.

 

 

- 7 -

<page>

          IN WITNESS WHEREOF, the parties have executed this Employment
Agreement on the day and year first set forth above.

 




                                                                       
                      Employee

SOVRAN SELF STORAGE, INC.


By:                                                                  

Title:                                                               

SOVRAN ACQUISITION LIMITED
PARTNERSHIP

By     SOVRAN HOLDINGS INC.
          General Partner


By:                                                                 

Title:                                                              

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 8 -